Citation Nr: 0845066	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for depression. 

3. Entitlement to service connection for anxiety with 
paranoia.  

4. Entitlement to service connection for lumbar strain. 

5. Entitlement to service connection for right knee 
disability.  

6. Entitlement to service connection for left knee 
disability.  

7. Entitlement to service connection for a right ankle 
disability.  

8. Entitlement to service connection for a left ankle 
disability.

9. Entitlement to service connection for hypertension with 
chest pain. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1974 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.




FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that the alleged in- 
service stressor occurred to support the diagnosis of post-
traumatic stress disorder related to service. 

2. Depression was not affirmatively shown to have had onset 
during service; and depression, first documented after 
service, is unrelated to an injury, disease, or event of 
service origin.  

3. Anxiety with paranoia was not affirmatively shown to have 
had onset during service; and anxiety, first documented after 
service, is unrelated to an injury, disease, or event of 
service origin. 

4. Lumbar strain is not currently shown. 

5. A right knee disability is not currently shown. 

6. A left knee disability is not currently shown. 

7. A right ankle disability is not currently shown. 

8. A left ankle disability is not currently shown. 

9. Hypertension with chest pain was not affirmatively shown 
to have been present in service; hypertension was not 
manifest to a compensable degree within one year of 
separation from service; and the current hypertension with 
chest pain, first documented after service beyond the one-
year presumptive period for hypertension as a chronic 
disease, is unrelated to an injury or disease of service 
origin.  



CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  

2. Depression was not incurred in or aggravated by service. 
38 U.S.C.A. §§1110, 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008). 

3. Anxiety with paranoia was not incurred in or aggravated by 
service. 38 U.S.C.A. §§1110, 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

4. Lumbar strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). 

5. A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

6. A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

7. A right ankle was not incurred in or aggravated by 
service.  38 U.S.C.A. §§1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). 

8. A left ankle was not incurred in or aggravated by service.  
38 U.S.C.A. §§1110, 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

9. Hypertension with chest pain as not incurred in or 
aggravated by service and service connection for hypertension 
as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
135107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309. 
(2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2008), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim, namely, (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-VCAA notice by letters, dated in January 
2005, in April 2005, in June 2005, and in March 2006.  The 
veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, that is: 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  On the claim of service 
connection for post-traumatic stress disorder, the veteran 
was notified that he should provide a complete detailed 
description of any in-service traumatic event to include the 
names of those involved, dates, and places during which the 
incidents occurred.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

As for the timing of the VCAA notice, the notice was provided 
before the initial adjudication of the claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (The VCAA notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service personnel 
and treatment records, VA records and private medical 
records.

In April 2006, the Federal custodian of Army records reported 
that a search of over 300 accident reports for January 1975 
in Germany failed to reveal a tank explosion in the Fulda 
Gap.  In August 2006, the RO notified the veteran of the 
unsuccessful search and asked to the veteran to provide more 
specific information as to the date, number and name of 
casualties, unit designation, and other units involved.  The 
veteran has not provided any more specific information. 

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on a claim.  The 
veteran has been afforded VA examinations regarding the 
claims of service connection for lumbar strain, each knee, 
and each ankle.  In the absence of credible supporting 
evidence of an in-service stressor, a 
VA examination for post-traumatic stress disorder is not 
warranted.  In the absence of an established event that the 
veteran suffered depression, anxiety, or hypertension in 
service, VA examinations are not warranted. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service personnel records show that from November 1974 to 
May 1975 the veteran was stationed in Germany as an equipment 
record clerk with K Troop, 3rd Squadron, 11th Armored Cavalry 
Regiment. 

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of any psychiatric 
symptoms, including symptoms of post-traumatic stress 
disorder, depression, or anxiety; of a left knee abnormality; 
of a right or left ankle abnormality; or of hypertension. 

The service treatment records show that in August 1974 the 
veteran complained of right knee pain after exertion. The 
assessment was chondromalacia versus strain.  In April 1975, 
the veteran complained of swelling behind the right knee 
after physical training.  Evaluation of the knee was 
negative.  

In November 1974, the veteran complained of low back pain 
without a history of injury.  The impression was low back 
pain of musculoskeletal origin.  In January 1975, the veteran 
was again seen with non-radiating low back pain of six 
months' duration and the impression was low back pain of 
unknown etiology.  It was noted that the veteran had full 
range of motion and that he could play basketball without 
difficulty. 

On separation examination, the veteran gave a history of 
swollen and painful joints, but denied a "trick" or locked 
knee or recurrent back pain. The psychiatric evaluation and 
the evaluation of the spine, the lower extremities and the 
feet were normal.  Blood pressure was 110/62.  No 
psychiatric, low back, knee, ankle abnormality or 
hypertension was listed in the summary of defects or 
diagnoses. 

After service, private medical records disclose that in 
January 2002 the veteran complained of occasional anxiety.  
History included elevated blood pressure.  The impression was 
hypertension. 

VA records show that on psychiatric evaluation in April 2005 
the veteran complained of depression.  He stated that in the 
service while stationed in Germany he was in a tank and 
witnessed the tank in front of his explode and catch fire, 
injuring the tank crew.  The veteran's problems included 
depression and anxiety. The diagnosis was post-traumatic 
stress disorder.  In June 2005, the assessment was anxiety 
disorder. 

On VA examination in May 2005, the veteran complained of low 
back pain since service with onset due to a lifting incident. 
He also complained of right knee instability, left knee 
fatigue, and swelling of the ankles, all since service.  
History included hypertension since 2003.  X-rays of the 
knees and ankles were normal.  X-rays of the lumbosacral 
spine showed degenerative changes.  The diagnoses 
degenerative joint disease of the lumbar spine, not excessive 
for the veteran's age, and no objective evidence of a 
condition of the either knee or of either ankle.   

In a statement in June 2005, describing the in-service 
stressor, the veteran stated that in January 1975 while on 
patrol in the Fulda Gap in West Germany, he witnessed a tank 
explode and he saw that the crewman were injured. 

In April 2006, the Federal custodian of Army, the U.S. Army 
and Joint Services Records Research Center reported that a 
search of over 300 accident reports for January 1975 in 
Germany failed to reveal a tank explosion in the Fulda Gap.

On VA examination in May 2006, the objective data did not 
support a diagnosis for the lumbar spine.  The examiner 
expressed the opinion that the prior findings of degenerative 
joint disease and scoliosis were not likely due to or related 
to military service. 

VA records disclose that in September 2007 X-rays of the 
right ankle revealed no abnormality, and X-rays of the right 
knee revealed questionable effusion. 

In June 2008, the veteran stated that in January 1975 while 
on patrol in the Fulda Gap in West Germany, he witnessed a 
tank explode and he saw that the crewman were injured, which 
was the in-service stressor to support his claim for 
post-traumatic stress disorder and for depression and 
anxiety.  He also stated that the tank he was in ran into the 
damaged tank, resulting in injuries to his back, knees, and 
ankles.  He stated that hypertension was due to post-
traumatic stress disorder. 

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as hypertension 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.



Analysis

Post-traumatic Stress Disorder 

Post-traumatic stress disorder was not affirmatively shown to 
be present during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

To the extent that the veteran declares that he has post-
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Although the record documents a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the claimed in-service 
stressor occurred. 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

The veteran contends that he suffers from post-traumatic 
stress disorder because he witnessed the explosion of a tank 
in the Fulda Gap in Germany in 1975, which is a noncombat 
stressor.  As the veteran was not involved in combat with the 
enemy, his statements alone are insufficient to establish the 
occurrence of the in-service combat stressor.  

In April 2006, the U.S. Army and Joint Services Records 
Research Center reported that a search of over 300 accident 
reports for January 1975 in Germany failed to reveal a tank 
explosion in the Fulda Gap.   Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

As for the noncombat stressor, there is no credible 
supporting evidence that the in-service stressor actually 
occurred and the evidence of the actual occurrence of the 
noncombat in-service stressor cannot consist solely of after-
the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).

Since the diagnosis of post-traumatic stress disorder is 
predicated on in-service stressor, and since there is no 
credible evidence that the alleged in-service noncombat 
stressor occurred, the Board rejects the current diagnosis of 
post-traumatic stress disorder related to service.  Without 
credible supporting evidence of any alleged in-service 
stressor, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  
38 U.S.C.A. § 5107(b).

Depression and Anxiety

On the basis of the service treatment records, neither 
depression, nor anxiety with paranoia was affirmatively shown 
during service, and service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established. 

Although the veteran is competent to describe symptoms of 
depression and anxiety, neither depression nor anxiety with 
paranoia is a condition under case law that has been found to 
be capable of lay observation.  

Therefore the determination as to the presence of depression 
or anxiety with paranoia is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition 


as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that either depression or anxiety with paranoia 
was noted, that is, observed during service, the principles 
of service connection pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

On the question of whether service connection may be granted 
on the basis that the depression or anxiety with paranoia was 
first diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d), there is no competent medical evidence that 
associates either depression or anxiety with paranoia to the 
service or an event during service.   

To the extent that the veteran's statements and testimony 
relate depression and anxiety with paranoia to service, where 
as here the determination involves questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, that is, evidence of an association or link 
between depression or anxiety and an established disease or 
event in service, a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claims. 

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  The Board therefore rejects the veteran's 
statements and testimony relating his current depression and 
anxiety with paranoia to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, a lay assertion on medical causation is not 
competent evidence, and as there is no such favorable 
evidence, the preponderance of the evidence is against the 
claim of service connection, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Lumbar Stain, Right Knee, Left Knee, Right Ankle, and Left 
Ankle 

On the basis of the service treatment records, the veteran 
complained of low back pain and right knee pain, but no low 
back or right knee abnormality was noted on separation 
examination.  There was no documentation at any time of a 
left knee, right ankle, or left ankle abnormality. 

That low back pain and right knee pain were shown during 
service is not enough to establish service connection. There 
must be a current disability resulting from the documented 
symptoms during service.  Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).

After service, in 2005 X-rays of the knees and ankles were 
normal.  X-rays of the lumbosacral spine showed degenerative 
changes.  The degenerative joint disease of the lumbar spine 
was found not to be excessive for the veteran's age, and 
there was no objective evidence of a condition of the either 
knee or of either ankle.  On VA examination in May 2006, the 
objective data did not support a diagnosis for the lumbar 
spine and that the prior findings of degenerative joint 
disease and scoliosis were not likely due to or related to 
military service.  This evidence is uncontroverted. 

As for the veteran's statements and testimony, none of the 
orthopedic claims is a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence or diagnosis of such a disability 
therefore is medical in nature.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and testimony as competent evidence to substantiate the 
claims.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In the absence of proof of current lumbar strain, right knee 
disability, left knee disability, right ankle disability, or 
left ankle disability, there can be no valid claims for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

Hypertension 

On the basis of the service treatment records, hypertension 
with chest pain was not affirmatively shown during service.  
And hypertension is not a condition under case law that has 
been found to be capable of lay observation and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

As hypertension with chest pain was not noted, that is, 
observed during service as evidenced by the service treatment 
records or by any post-service evidence, the principle of 
continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection for hypertension with chest pain 
based on the initial documentation of the disability after 
service under 38 C.F.R. § 3.303(d), hypertension was first 
documented by history in 2002 well beyond the one-year 
presumptive period for manifestation of hypertension as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. 
§§ 3.307, 3.309. 

As the diagnosis of hypertension with chest pain is not 
capable of lay observation and as the question of medical 
causation, that is, evidence of an association or link 
between hypertension and an established disease or event in 
service, a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation. The Board therefore rejects the veteran's 
statements and testimony relating his current hypertension 
with chest pain to service and to post-traumatic stress 
disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, a lay assertion on medical causation is not 
competent evidence, and as there is no such favorable 
evidence, the preponderance of the evidence is against the 
claim of service connection for hypertension, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).





ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for depression is denied. 

Service connection for anxiety with paranoia is denied.   

Service connection for lumbar strain is denied.

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied. 

Service connection for a left ankle disability is denied.

Service connection for hypertension with chest pain is 
denied.  



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


